Citation Nr: 1400534	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was brought before the Board in June 2013 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining an addendum medical opinion.  There has been substantial compliance with the mandates of the most recent remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2009.

VA has a duty to assist the Veteran in the development of a claim.  The claims file includes service treatment records (STRs) and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA examination in November 2009 and an addendum medical opinion was obtained in September 2013.  The Board finds that the VA examination and addendum opinion were adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

II.  Service Connection Criteria

The Veteran claims entitlement to service connection for tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

III.  Analysis

There is no evidence of any complaint, diagnosis, or treatment for tinnitus in service.  

The record reflects that the Veteran has never had a diagnosis of bilateral hearing loss.  An audiometric evaluation was performed at his entrance examination in January 1975.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
25
25
LEFT
30
15
20
20
20
    
The VA audiometric examination at the time of his separation from the military conducted in January 1979 resulted in pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
5
0
0
0
0

These results indicate that the Veteran's hearing was better at his separation examination.  

The Veteran underwent a VA examination in November 2009.  At the VA examination, the Veteran reported that he was exposed to jet engines during service.  Post-service, the Veteran reported working as a press operator for 25 years.  Before that he worked as a glass installer.  He stated that he did not wear hearing protection on the job.  He denied any history of recreational noise exposure.  Also, the Veteran denied a history of ear infections, ear surgery, dizziness, head trauma, or family history of hearing loss.

At the examination, the Veteran reported the onset of tinnitus was approximately one year after he was discharged from military service.  He reported that it is constant and annoying.

The VA audiometric examination resulted in pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
5
10
20

Right and left ear speech recognition score were both 100 percent.  The examiner reported that the Veteran's hearing was "within normal limits at all test frequencies, 250-8000 Hz, bilaterally.  Word recognition scores were excellent in both ears."  Further, tests showed "normal middle ear function."

The examiner opined that "tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during military service."  The rationale for the opinion given was that the "Veteran's separation physical audiogram showed he had normal hearing sensitivity at discharge in 1979.  Veteran's hearing thresholds are currently within normal limits bilaterally, thirty years after discharge from military service.  SMRs [service medical records] were negative for complaint of tinnitus.  Therefore, it is less likely as not that the Veteran's current reported tinnitus is due to acoustic trauma during military service."

After the Board's June 2013 remand, an addendum medical opinion was provided in September 2013.  The examiner provided the same opinion, but offered the following rationale: "According to claims file, [the Veteran's] separation exam revealed normal hearing in both ears (actually improved hearing as compared to entrance exam) and his test during the 2009 [VA examination] revealed normal hearing in both ears.  An opinion is now being requested regarding tinnitus.  Veteran did report the onset of tinnitus as one year after military service.  However, Veteran's entrance exam revealed hearing loss (that may suggest noise exposure prior to military service) that improved during active duty.  Veteran's service medical records do not reveal a decrease in hearing while on active duty.  Veteran also has other contributing factors to tinnitus including occupational noise exposure for which Veteran reported he did not wear hearing protection.  Veteran's tinnitus is less likely as not due to military service."

There are no VA or non-VA treatment records in the claims file and there is no indication from the Veteran that he has ever received or sought treatment for any hearing condition, including tinnitus.

The Board also considered the Veteran's lay statements.  In his claim, filed in July 2009, the Veteran alleged that his tinnitus first manifested in February 1983, four years after service.  At the VA examination, the Veteran alleged that his tinnitus began approximately a year after service.  Finally, in his VA Form 9, the Veteran alleged that his tinnitus began within 30 days of his separation from service.

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's statements are contradictory.  Between his original claim, what he told the VA examiner, and what he wrote in his VA Form 9, the time from service to manifestation of tinnitus has changed from 4 years to 30 days.  The fact that the Veteran's allegation has changed during the pendency of this appeal so much weighs against the probative value of his statements.  In addition, he has never alleged that he began experiencing tinnitus during service, which is required for service connection to be warranted in this case.  Finally, the Board notes that the Veteran has never sought any medical treatment or made any complaints to a medical professional, outside of this claim, regarding tinnitus.  Thirty years passed between the Veteran's service and his claim, and during that time there is no credible evidence supporting his claim.

Based on the foregoing, the Board finds the medical opinion of the VA examiner to be more probative than the Veteran's statements.  The examiner considered the Veteran's hearing tests, his work history and history of noise exposure, and his medical history before opining that it was less likely than not that the Veteran's tinnitus was related to service.  Therefore, entitlement to service connection for tinnitus is denied.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


